Case 2:07-cv-02513-GMS Document 2610-7 Filed 03/10/21 Page 1 of 5




                  EXHIBIT 5
       Case 2:07-cv-02513-GMS Document 2610-7 Filed 03/10/21 Page 2 of 5
                                         U.S. Department of Justice
                                                    Civil Rights Division


                                                    Special Litigation Section – 4CON
DJ 207-8-13                                         950 Pennsylvania Ave, NW
                                                    Washington DC 20530



                                                    November 16, 2020


VIA EMAIL

Kimberly Friday
Mary O’Grady
Counsel for MCSO

Cecillia Wang
Casey Arellano
Christine Wee
Adrian Hernandez
Stanley Young
Counsel for Plaintiffs

Chief Robert Warshaw
Commander John Girvin
Court-appointed Monitoring Team

       Re: MCSO’s Proposals for Addressing Backlog of Internal Investigations

Dear Counsel and Monitoring team:

        We write to respond to Ms. Friday’s letter of October 1, 2020, concerning the backlog of
administrative investigations at MCSO’s Professional Standards Bureau (PSB). We also write to
memorialize our conversation of November 6, 2020, about potential modifications to the Second
Amended Second Supplemental Permanent Injunction/Judgement Order, Doc. 1765 (“Second
Injunction”). We are open to further discussions, but we remain concerned that the PSB backlog
has grown considerably this year (now resting at over 1900 pending cases). We believe that
MCSO must begin to take swift and targeted action to address that backlog, and to assure the
Court and the Parties that it is working in good faith to comply with the Second Injunction.

        Our November 6 discussion was productive, and we appreciate the participants’ openness
to discussing options for resolving the PSB backlog. As we consider MCSO’s proposals,
however, we must be mindful of the history that brought us to this place. Judge Snow entered the
Second Injunction based on evidence of significant accountability failures at MCSO presented
during a 21-day evidentiary hearing. Findings of Fact and Order Setting a Hearing for May 31,
2016, Doc. 1677 (“Findings of Fact”). To address this misconduct, the Second Injunction
contains remedies directed at systems, not persons. The remedies are carefully crafted to
“account for and balance the need to respect the prerogatives of state officials with the need to
prevent them from exercising their discretion in a way that violates Plaintiffs’ constitutional
rights.” Second Injunction at 10. As the Ninth Circuit explained when it upheld the injunction in
       Case 2:07-cv-02513-GMS Document 2610-7 Filed 03/10/21 Page 3 of 5

                                                -2-


full, “MCSO’s repeated bad-faith violations of court orders and Judge Snow’s seven years of
experience with this case at the time he issued the challenged orders lead us to believe that the
district court chose the remedy best suited to cure MCSO’s violations of court orders and to
supplement prior orders that had proven inadequate to protect the Plaintiff class.” Melendres v.
Maricopa Cty., 897 F.3d 1217, 1222 (9th Cir. 2018), cert. denied sub nom. Maricopa Cty. v.
Melendres, 140 S. Ct. 96 (2019).

        Sheriff Penzone is not personally responsible for the systemic misconduct that preceded
his tenure at MCSO. Nevertheless, he remains responsible for addressing it. Judge Snow put it
this way: “the harm was done by the MCSO, and it was done to this community.” Doc. 2401
(April 19, 2019 Status Conference) at 10. Judge Snow designed the Second Injunction to provide
reforms that will last beyond the leadership of any individual MCSO Sheriff or commander. The
Parties must therefore carefully consider any potential modification to ensure that we understand
what the impacts would be, both positive and negative.

        With that background in mind, we offer our responses to the modification proposals
discussed during the November 6 conference call and MCSO’s letter of October 1, 2020. In
evaluating the various proposals MCSO made, we are mindful that it is important to make the
best use of PSB resources, while at the same time avoiding changes that could jeopardize the
progress MCSO and PSB have made thus far, or risk subjecting the Plaintiff class to harm.

       Supervisory interventions and minor misconduct. MCSO has proposed expanding its use
of supervisory interventions to address minor misconduct. Specifically, MCSO would like to
enable “supervisors to address performance deficiencies and employee actions which have
minimal negative impact on overall operations of the Office.” PSB Recommendations at 5,
MELC2747192.

        We are open to this approach, but we do have some concerns about the current proposal.
Specifically, MCSO has proposed to redefine the term “misconduct,” and to introduce a new
term for a “performance deficiency.” Id. at 6. Under the proposed definition, misconduct would
be “[u]nacceptable behavior” that may be deliberate, willful, repetitive, or have a “pronounced
negative impact” on the agency’s operations. Id. A “performance deficiency” would then capture
policy violations “considered deficient or less than required for their position.” Id.

        We are concerned that these definitions would introduce significant discretion at the stage
at which MCSO classifies complaints. The deliberate or willful nature of misconduct may only
become apparent during an investigation. One supervisor’s view of “unacceptable behavior” may
differ substantially from another supervisor. The modification would also introduce uncertainty
for employees about when they must refer misconduct. See Second Injunction at ¶ 167(f)
(“Failure to report an act of misconduct shall be considered misconduct”). Therefore, a clear,
administrable standard for what constitutes misconduct is necessary to address the Court’s
findings that the complaint policies were discretionarily misused to the detriment of the Plaintiff
class. See Findings of Fact at ¶ 859 (“Nor does the PSB have any mechanism to ensure that a
complaint is not miscategorized.”); ¶ 864 (quoting Chief Olson’s testimony that “[y]ou can make
[an offense] fit however— however you want to. It’s my decision where they fit.”).
       Case 2:07-cv-02513-GMS Document 2610-7 Filed 03/10/21 Page 4 of 5

                                                 -3-


        That said, we would be open to MCSO delegating to supervisors a specific, narrow
category of minor policy violations that they may address without conducting a full
administrative investigation. We agree that supervisors ought to be able to handle minor internal
violations that do not directly involve interactions between MCSO and members of the
community. (This could include things like uniform violations, tardiness issues, delays in
completing paperwork, or other such minor issues.) MCSO could specifically identify the policy
violations that would be eligible for this process. Additional accountability measures would also
be necessary, including some PSB oversight, auditing for consistency across the agency, and a
means to escalate performance issues to PSB when appropriate. It would also be prudent for
MCSO to test this initiative in a pilot, perhaps designed for six months’ time. A pilot would
allow the Parties and the Monitor to evaluate the supervisory outcomes and make any changes to
the process as appropriate. Finally, we note that the Monitor has expressed serious concerns
about line supervisors’ work product when handling administrative investigations. So, setting
clear expectations for supervisors and their chain of command would also be key.

        Termination of administrative investigations. Currently, MCSO must “investigate all
complaints and allegations of misconduct,” and may not terminate investigations “solely on the
basis that the complainant seeks to withdraw the complaint, or is unwilling, or unable to
cooperate with an investigation, or because the principal resigns or retires to avoid discipline.”
Second Injunction at ¶¶ 170, 171. MCSO has proposed to allow the PSB commander to
terminate administrative investigations in certain circumstances, including when the complaint is
more than six months old, when the complainant is “uncooperative,” when the principal is no
longer employed by the agency, or when the complainant is one employee complaining about
another. The PSB commander could not terminate an investigation if the allegation involved
criminal misconduct, involved a member of the plaintiff class, or a sustained violation would
result in AZPOST certification.

        We are not comfortable with these modifications. First, the mere passage of time – here,
six months – should not, in itself, justify the failure to investigate. A person who is sufficiently
aggrieved to cause them to file a complaint is entitled to a resolution of that complaint. If the
complaint is sustained, it validates the person’s experience and is an important recognition of the
person’s rights. And it provides MCSO with critical information about the conduct of its officers.
Second, it is not uncommon for employees to resign or retire because they are under
investigation, and this should not justify closing the investigation. Third, it is similarly important
to create safe channels for internal complainants to share information about misconduct to PSB,
a neutral body. As we know from the contempt proceedings, internal complainants may have
unique access to or information about misconduct. See Findings of Fact at ¶¶ 295-96 (When
Sergeant Knapp attempted to destroy 1459 seized IDs, “[a] supervisor in the Property and
Evidence department refused to take the IDs and reported them”).

        We are also hesitant to institute new systems that would centrally rely on the judgment or
discretion of an individual employee without clear expectations for how that discretion will be
used. The abuse of discretion, particularly within the context of misconduct investigations, was
demonstrated at length during the contempt proceedings.
      Case 2:07-cv-02513-GMS Document 2610-7 Filed 03/10/21 Page 5 of 5

                                               -4-


         Relatedly, we would like to respond to a concern that MCSO shared during our call that
investigators or supervisors are spending unnecessary time and resources resolving minor
matters. A proper internal affairs investigation need not explore every potential source of
potential evidence beyond the point where conclusive evidence exists. Instead, a proper internal
affairs investigation needs to be thorough enough for MCSO to meet the burden of proof for the
finding it has reached. If MCSO investigators have felt compelled to continue investigating after
they have conclusive evidence, the Parties should discuss and perhaps clarify procedures or
methodologies with the Monitor to address any misunderstandings.

       We remain open to considering MCSO’s proposals for order modifications, within the
parameters described above. We understand that MCSO will provide more specific draft
language for the proposed modifications as well as additional and updated data on the potential
impact to PSB operations. It is our hope that any modifications to the Court’s injunctions would
be sought jointly by all parties and have the support of the Monitor.

        Finally, even if the Parties come to agreement on modifications to the Second Injunction,
we expect that MCSO will need to take additional action to address the current (and apparently
growing) backlog. We therefore request that MCSO identify additional strategies—including
plans to assemble additional resources and impose benchmarks to measure progress—to enable
the Parties and the Monitor to assess whether MCSO is taking reasonable steps to move toward
compliance with the outstanding provisions in the Second Injunction.


                                                     Sincerely,

                                                     //s//

                                                     Maureen Johnston
                                                     Trial Attorney
